Exhibit 99.2 AUTODESK, INC. (ADSK) FISCAL FIRST QUARTER 2 May 19, 2010 PREPARED REMARKS Autodesk is posting a copy of these prepared remarks in combination with its press release to its investor Website.These prepared remarks are offered to provide shareholders and analysts with additional time and detail for analyzing our results in advance of our quarterly conference call. As previously scheduled, the conference call will begin today, May 19, 2010 at 2:00 pm PDT (5:00 pm EDT) and will include only brief comments followed by questions and answers. These prepared remarks will not be read on the call. To access the live broadcast of the question and answer session, please visit the Investor Relations section of Autodesk’s Website at www.autodesk.com/investor.A complete reconciliation between GAAP and non-GAAP results is provided in the tables following these prepared remarks. First Quarter Fiscal 2011 Overview Continued improvement in the demand environment and robust revenue growth in our international geographies, led to sequential and year-over-year overall revenue growth.We experienced strong year-over-year growth in several key areas including maintenance billings, revenue from commercial new licenses, and cash flow from operations.Our strong revenue growth coupled with a continued focus on containing operating expenses led to significant year-over-year improvement to operating margin and profitability. ● Revenue was $475 million, an increase of 4 percent sequentially and 11 percent as compared to the first quarter of fiscal 2010. ● GAAP operating margin was 11 percent, a decrease from 12 percent in the fourth quarter of fiscal 2010 and an increase from -5 percent in the first quarter last year. ● Non-GAAP operating margin was 20 percent, a slight increase from the fourth quarter of fiscal 2010 and an increase from 13 percent in the first quarter last year. ● On a GAAP basis, diluted earnings per share were $0.16, compared to diluted earnings per share of $0.21 in the fourth quarter of fiscal 2010, and diluted loss per share of $0.14 in the first quarter of fiscal 2010. 1 ● On a non-GAAP basis, diluted earnings per share were $0.29, compared to non-GAAP diluted earnings per share of $0.30 in the fourth quarter of fiscal 2010, and non-GAAP diluted earnings per share of $0.18 in the first quarter of fiscal 2010. ● Cash flow from operations was $139 million, an increase of 11 percent sequentially and 411 percent compared to the first quarter of fiscal 2010. Contributing to the first quarter results was the strength of our top five revenue producing products, which all recorded sequential and year-over-year revenue growth.Revenue from commercial new licenses continued its momentum growing 5 percent sequentially and 24 percent compared to the first quarter last year.This marks the fourth consecutive quarter that revenue from commercial new licenses has grown sequentially. During the quarter, Autodesk ran a promotion in advance of an increase in upgrade pricing, which produced approximately $15 million in additional revenue for the quarter.Total upgrade revenue in the first quarter was $51 million, an increase of 39 percent sequentially and 18 percent year-over-year.The EMEA geography generated the majority of this additional revenue while AutoCAD LT and AutoCAD benefited the most from a product perspective.We view much of this increase as one-time in nature and anticipate a sequential decline in upgrade revenue next quarter.However, the majority of the upgrades attached to subscription, which will have an ongoing benefit to maintenance revenue. International geographies were responsible for all of the revenue growth in the first quarter.Asia Pacific posted strong growth sequentially and year-over-year, and EMEA continued to rebound posting both sequential and year-over-year growth.Year-over-year growth from emerging economies in all geographies contributed to the strength. From a product type perspective, revenue from our horizontal design products (previously referred to as 2D horizontal), recorded the strongest sequential and year-over-year growth influenced in part by the change in upgrade pricing.Model-based design products (previously known as 3D model-based design) posted a modest sequential increase and strong year-over-year growth led by our Inventor family of products, and our Revit family of products.Vertical design products (previously known as 2D vertical) also recorded good year-over-year growth and a slight sequential decline after recording strong growth in the fourth quarter. 2 Autodesk remains focused on controlling expenses while balancing investments in the business.GAAP total spend (cost of revenue plus operating expenses) increased sequentially and decreased year-over-year.GAAP total spend decreased year-over-year due to the lack of impairment charges and a reduction of restructuring charges.Non-GAAP total spend increased sequentially and year-over-year as expected primarily driven by seasonality, the return of some costs that were suppressed last year, and costs associated with higher revenue. Cash flow from operations was $139 million, an increase of 11 percent sequentially and 411 percent compared to the first quarter last year.Year-over-year cash flow from operations was positively impacted by better net income and improvement in the cash collection cycle.At the end of the first quarter, the company’s cash and investments balance exceeded $1.2 billion with no outstanding debt. Revenue Analysis (in millions) 1Q 2010 2Q 2010 3Q 2010 4Q 2010 1Q 2011 Total net revenue $ License and other revenue $ Maintenance revenue $ Given the recent foreign exchange volatility, we would like to provide a brief summary of how we handle foreign exchange currency hedging at Autodesk.A few points to call out include: ● To reduce our currency exposure we utilize cash flow hedges on revenue and certain operating expenses in major currencies.We hedge our net exposures using a four quarter rolling layered hedge.The closer to the current time period, the more we are hedged. ● The major currencies we hedge include the euro, yen, sterling, Canadian dollar, and Swiss franc. The euro is the primary exposure for the company. ● When we report constant currency, it normalizes for the rate change, as well as the foreign exchange hedge gain or loss within the period. Total net revenue for the first quarter was $475 million, as reported, a 4 percent increase sequentially and 11 percent compared to the first quarter of fiscal 2010.At constant currency,revenue forthe firstquarterincreased 6 percent sequentially and 7 percent compared to the first quarter of fiscal 2010. License and other revenue was $280 million, an increase of 4 percent sequentially and 15 percent compared to the first quarter last year. Maintenance revenue was $195 million, an increase of 5 percent sequentially and 7 percent compared to the first quarter last year. Maintenance billings decreased 3 percent sequentially due to normal seasonality, and increased 26 percent year-over-year.Maintenance renewal rates continued to show improvement both sequentially and year-over-year. 3 Revenue by Geography Revenue by Geography (in millions) 1Q 2010 2Q 2010 3Q 2010 4Q 2010 1Q 2011 EMEA $ Americas $ Asia Pacific $
